DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application filed 13 October 2021.
Claims 1-18 are currently pending and have been fully considered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MORIYAMA et al. (U.S. 5851245) in view of COOPER et al. (U.S. 4722757).
MORIYAMA et al. teach a superheavy oil emulsion fuel that comprises a liquid mixture comprising a superheavy oil, water, one or more nonionic surfactants, and optionally one or more stabilizers.  
The nonionic surfactants are taught in lines 47-67 of column 3, and lines 1-23 of column 4.
The nonionic surfactants are taught in lines 27-32 of column 4 to include a combination of two or more kinds.  

MORIYAMA et al. do not explicitly teach the presence of inorganic hydrides.
However, COOPER et al. teach compositions that are low water content melt-in-fuel emulsions
COOPER et al. teach in lines 42-68 of column 5 that chemicals for in situ generation of gas particles include alkali metal borohydrides such as sodium borohydrides.
It would be obvious to one of ordinary skill in the art to add the foaming agent taught in COOPER et al. to the composition that MORIYAMA et al. teach.
The foaming agent would allow better mixing.
Regarding claim 2, the superheavy oil is taught in lines 35-47 of column 4 to include crude oils.
Regarding claims 1 and 3, MORIYAMA et al. in view of COOPER et al. do not explicitly teach the amounts used.
MORIYAMA et al. teach in lines 22-34 of column 3 that the amount of superheavy oil is from 74-82%, the nonionic surfactants are from 0.1- 0.8%.  
However, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claim 6, MORIYAMA et al. teach in lines 56-67 of column 4 and columns 5-6 that other anionic surfactants may be added.  Examples are taught in column 6 that include sodium dodecyl sulfate.  
Regarding claim 7, COOPER et al. teach in lines 42-68 of column 5 that chemicals for in situ generation of gas particles include alkali metal borohydrides such as sodium borohydrides.
Regarding claims 9 and 10, MORIYAMA et al. do not explicitly teach the properties of the composition.
However, MORIYAMA et al. in view of COOPER et al. teach a composition that is substantially similar and it appears that the invention would have the same properties absent evidence to the contrary. 
Regarding claim 11, MORIYAMA et al. do not explicitly teach the order of mixing steps.  
However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 prima facie obvious.)
Regarding claims 12, MORIYAMA et al. teach in lines 44-59 of column 17 stirring for 5 minutes.  
Regarding claims 13-14, MORIYAMA et al. teach in lines 44-59 of column 17 stirring at 80 C.    
Regarding claims 16, MORIYAMA et al. teach in lines 44-59 of column 17 stirring for 5 minutes.  
Allowable Subject Matter
Claims 4-5, 8, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record do not teach the claimed limitations and they are not obvious modifications to the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771